Citation Nr: 1505628	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-27 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980, with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to the benefit currently sought on appeal.  

While the Veteran originally filed a service connection claim for PTSD, claims of service connection for psychiatric disability encompass claims for all acquired psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran testified before the undersigned Veterans Law Judge in January 2015.  A transcript of this hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran has a current diagnosis of anxiety disorder NOS. 

2. Anxiety disorder NOS had its onset in service.  


CONCLUSION OF LAW

Anxiety disorder NOS was incurred in service.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Here, the Veteran testified during a January 2015 Board hearing that he was assaulted in service on two separate occasions and that he sought medical treatment after these assaults.  He contends that his acquired psychiatric disorder is related to the two in-service assaults. 

Initially, the Board notes that the Veteran denied a history of depression or "nervous trouble" in June 1977 prior to his induction to service.  The Veteran's June 1977 pre-induction examination report is silent for any pertinent abnormalities.  The pre-induction examination report was then updated in October 1977 and stated that the Veteran did not have any disqualifying defects.  The Veteran's service treatment records reveal treatment for two in-service assaults.  A January 1978 treatment record noted that the Veteran was hit in the back of the head, side of the head, back, legs, and arms with a broomstick.  It was noted that the Veteran had multiple welts and it was assessed that he had soft tissue trauma.  An August 1980 treatment record noted that the Veteran was "assaulted."  The Veteran was cut with a knife and had several lacerations on his face, shoulder, chest, and forearm.  Despite normal psychiatric findings upon examination in June 1979 and July 1980, the Veteran specifically reported feelings of "nervous trouble" in June 1979 and July 1980 and depression in June 1979.  The Board notes that this self-report of "nervous trouble" and depression was rendered after the first in-service assault.             

The Veteran's pertinent VA treatment records dated through January 2015 have been associated with the claims file.  The Veteran waived RO consideration of these records during the January 2015 Board hearing.  See January 2015 Board hearing transcript, p. 15.  These treatment records include a current diagnosis of anxiety disorder NOS.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  

A December 2014 VA treatment record reveals that the Veteran described the in-service assaults to his psychologist.  The Veteran told the psychologist that he had thoughts of suicide while stationed in Germany and that he noticed initial symptoms of mood and sleep disturbance while in Germany following the in-service assault.  See December 2014 VA treatment record.  The Veteran also reported that he was "anxious" during the remainder of his military career.  See January 2015 VA treatment record.  In light of this history, the Veteran's psychologist then diagnosed the Veteran with anxiety disorder NOS.  Another December 2014 VA treatment record noted that the Veteran appeared to be in genuine distress during the evaluation.  The Veteran reported that his psychiatric symptoms started in service when the two assaults occurred and that he continues to have nightmares related to the noted in-service assaults.  See December 2014 VA treatment record.     

The Board finds the Veteran's mental health treatment records to be highly probative evidence that the Veteran has a current psychiatric disorder that started in service.  Although the treatment records are based on statements made to the mental health professionals by the Veteran, the Court held that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

The Board finds that the record contains service treatment records which document the in-service assaults and the Veteran's feelings of depression and "nervous trouble" in service, VA mental health treatment records which provide a psychiatric diagnosis rendered after acknowledgment of the Veteran's in-service assaults,  and the Veteran's competent and credible statements that his psychiatric symptoms started in service and that he has experienced nightmares related to the assaults after service.  The Board notes that the Veteran testified during the January 2015 Board hearing that a grant for a psychiatric disorder would satisfy his appeal regardless of which psychiatric disorder is granted.  See January 2015 Board hearing transcript, p.8-9.  After resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record satisfies the criteria to establish service connection for anxiety disorder NOS.  


ORDER

Service connection for anxiety disorder NOS is granted. 



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


